PER CURIAM.
After finding petitioner in contempt for failure to comply with a court order to respond to a request for discovery in aid of execution on a final judgment, the trial court issued a writ of bodily attachment. The trial court did not condition the writ on compliance with the order to respond to the request for discovery. Rather, the court imposed a purge provision which required petitioner to satisfy a money judgment in the amount of $270,976.49, or post a bond of that same amount. In so doing, the trial court departed from the requirements of law. See Bowen v. Bowen, 471 So.2d 1274, 1277 (Fla.1985); Sarron v. Crawford, 464 So.2d 644 (Fla. 3d DCA 1985). The trial court evidently issued the writ based upon its reliance on language in Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976), from which the supreme court receded in Bowen.
Accordingly, we grant the petition for writ of certiorari and quash the writ of bodily attachment.
DELL, STONE and WARNER, JJ., concur.